

Exhibit 10.19






Revlon Executive Severance Pay Plan
(Restated, Effective September 1, 2017)




PURPOSE


It is the intent of the Revlon Executive Severance Pay Plan (the “Plan”) to
provide non-binding guidelines for the granting of separation pay and other
benefits to certain employees of Revlon, Inc. and its subsidiaries who have been
terminated for reasons unrelated to performance or conduct. This Plan is
intended to provide some financial support for an employee during a time period
after separation to enable him/her to seek new employment, relative to his or
her position and tenure. This document also serves as the Summary Plan
Description for the Plan.


APPLICATION


This Plan applies to all eligible terminations of employment that occur on or
after the effective date of September 1, 2017 by Revlon Consumer Products
Corporation (“RCPC”) or one of its affiliates in the United States that is
designated on Appendix A attached hereto as a participating employer in this
Plan (each affiliate, together with RCPC, the “Company”) with respect to certain
employees of the Company. This document supersedes any and all prior Plan
documents and/or descriptions. The acceptance of any separation pay or other
benefits under this Plan shall constitute a waiver of any severance or
separation pay the employee would have been entitled to receive under any other
severance or separation pay plans, programs, policies or practices of the
Company.


ELIGIBILITY


An employee is eligible to participate in the Plan if:


*
The employee is employed by the Company in a domestic (United States) position
and classified as a Director (or equivalent Grade Level) or above;

*
Following his/her termination date, the employee executes and complies with the
terms of a release and confidentiality agreement satisfactory to the Company in
its sole discretion, including not revoking such release within the time
permitted for such revocation;

*
The employee executes and complies with the terms of the Company’s “Employee
Agreement As To Confidentiality, Non-Competition and Non-Interference” then in
effect (the “Employee Agreement”) during all periods of employment and during
all periods for which separation pay is provided; and

*
The employee’s employment is terminated due to circumstances other than those
described in the “Exclusions” section of this Plan.



In all cases, separation pay is awarded at the Plan Administrator’s discretion.


A person will not be eligible to participate in the Plan if he or she has been
classified by the Company as an independent contractor in accordance with the
Company’s standard personnel practices, regardless of whether such person may
thereafter be held to be a common law employee of the Company by a court, the
Internal Revenue Service or any other relevant federal, state or local
governmental authority or agency.


EXCLUSIONS


1.
Separation pay will not be granted, under any circumstances, to an employee who
leaves the Company voluntarily, including, without limitation, by:



a.
Resignation; or



b.
Retirement, including, but not limited to, retirement under the terms of the
Revlon Employees’ Retirement Plan or any other pension plan that might be
provided by the Company.



2.
Separation pay will not be granted to an employee who is discharged for good
reason as determined by the Company in its sole discretion, including, without
limitation, for:



a.
Unsatisfactory work performance, conduct or attitude, including, but not limited
to: poor quality of work; lack of






--------------------------------------------------------------------------------



Exhibit 10.19




dependability; poor communication; inability to develop satisfactory internal
and/or external relationships; poor judgment; poor organizational abilities;
inability to handle volume of work; lack of job knowledge or technical skills;
inability to work independently; lack of motivation; ineffectual problem
solving; or inability to make decisions;


b.
Violation of Company policy, including, without limitation, the Code of Conduct
and Business Ethics;



c.
Violation of the Employee Agreement, including, without limitation,
misappropriation or unauthorized disclosure of confidential information, trade
secrets or corporate opportunities;



d.
Negligent failure to safeguard Company property or negligently defacing or
destroying Company property;



e.
Engaging in physical violence or threatening conduct in connection with
employment;



f.
Insubordination;



g.
Commission of an act which constitutes a felony or misdemeanor under applicable
Federal, State, foreign or local law;



h.
Unlawful manufacture, distribution, dispensation, possession or use of a
controlled substance on Company premises or while conducting Company business
off Company premises;



i.
Misappropriation, falsification and/or unauthorized alteration of Company
records;



j.
Possession of firearms or lethal weapons of any kind on Company premises or
while conducting Company business off Company premises, without Company
authorization;



k.
Conflict of interest, not duly reported and approved in accordance with the
Company’s Conflict of Interest Policy;



l.
Sabotage, malicious adulteration of product, or industrial espionage; or



m.
Commission of any other act that is detrimental to the Company’s business or
reputation.



3.
Separation pay will not be granted where the Company sells or otherwise disposes
of the business or unit in which the employee was employed, and either:



a.
the employee accepts employment with the buyer of those operations; or



b.
the employee rejects an offer of employment by the buyer involving compensation
and benefits substantially equivalent, taken as a whole, and determined in the
Company’s sole discretion, to the employee’s compensation and benefits with the
Company.



4.
Separation pay will not be granted to an employee whose employment terminates
due to death or disability.



5.
If subsequent to the commencement of separation pay the Company discovers that
the employee committed acts while employed which would have constituted good
reason under paragraph 2 above, or discovers that the employee at any time
violated either of the release and confidentiality agreement described in the
“Eligibility” section above or the Employee Agreement, the Company may cease
further separation payments and may require the employee to reimburse the
Company for all separation payments previously made.



ADMINISTRATION


1.
Separation Pay: There is no guarantee of any amount of separation pay or
benefits to any employee. Separation pay and/or benefits may be awarded at the
discretion of the Plan Administrator based upon factors such as the employee’s
position and length of service with reference to the Separation Pay Guidelines
below or otherwise, provided that the employee meets all of the eligibility
requirements described in the “Eligibility” section above. In determining
whether, and how much separation pay, to award in any individual case the Plan
Administrator may, in its sole discretion, consider the circumstances of the
employee’s termination and the employee’s tenure and performance history, among
other factors. For purposes of the application of the Separation Pay Guidelines,
4 weeks of severance shall be considered one calendar month.








--------------------------------------------------------------------------------



Exhibit 10.19










Separation Pay Guidelines


Grade Level
Basic Severance Period
Supplemental Severance Period: 2 weeks Per Full Year of Service to a Maximum of:
Total Maximum Combined Benefit
Executive Leadership Team*
12 months
6 months
18 months
GM, VP and SVP
6 months
6 months
12 months
Director and Sr. Director
3 months
9 months
12 months

* As identified on the Revlon, Inc. corporate website.


2.
Timing and Method of Payment: Generally, if separation pay is awarded, an
eligible employee’s base salary will continue at the same rate, and be paid in
the same manner, as was in effect on the date of his or her termination, for the
duration of the applicable severance pay period (the “Severance Period”).
However, to the extent permitted under Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), the Company, in its sole discretion, may
elect to pay separation benefits in any form.



Notwithstanding any provision herein, in all cases, separation pay and benefits
awarded under this Plan are intended to be paid in an amount, time and manner in
compliance with the terms and requirements of the Code, including, without
limitation, and, to the extent required by, Section 409A of the Code (“Section
409A”) and any successor provisions, without the Company or the employee
incurring additional taxes, penalties or fees pursuant to Section 409A.  Each
payment made pursuant to this Plan shall be considered a “separate payment” and
not one of a series of payments for purposes of Section 409A. Among other
things, if the terminated employee is a “Specified Employee” under Section 409A,
the Company will award separation pay and benefits to such employee pursuant to
the terms and conditions of this Plan only if the termination of employment of
such employee constitutes a ”separation from service” under Section 409A and, to
the extent that the pay and/or benefits constitute deferred compensation under
Section 409A, the Company will not make any such payments until at least six
months after such employee’s “separation from service”. Upon expiration of such
6-month period or as otherwise provided by Section 409A, the Company will pay
such employee a lump-sum equal to all payments that would otherwise have been
paid to such employee pursuant to the terms and conditions of this Plan from the
date of his or her “separation from service” through the expiration of such
6-month period. Upon expiration of such 6-month period, the Company will make
the payments at the rates and times set forth in this Plan. Notwithstanding the
foregoing, in the event the Company makes a good faith determination that
severance pay or benefits payable under this Plan are not subject to, or are
made in a manner compliant with, Section 409A, then the Company shall not be
liable for any taxes or penalties imposed on any person by a contrary
determination of the Internal Revenue Service or any court of law.


If severance pay or benefits under this Plan result from a termination of
employment due to a significant change in the ownership, or the membership of
the Board of Directors, of Revlon, Inc., a liquidation or dissolution of Revlon,
Inc. or a sale of substantially all of the assets of Revlon, Inc. (a “Change in
Control”, as more specifically defined on Appendix B attached hereto), the
amounts scheduled may, if the Company elects in its sole discretion in the case
of any particular employee, be cut back as necessary to prevent the employee
from incurring the 20% excise tax imposed under federal law on executives who
receive “golden parachute” awards.


3.
Tax Withholding: Required federal, state and local taxes will be withheld from
all payments made under this Plan in accordance with applicable law.



4.
Reduction for Pension Enhancement: To the extent permissible under applicable
law, including Section 409A, if an employee is involuntarily terminated in
connection with a reduction in force or layoff implemented by the Company, for
which the Company in its sole discretion has elected to provide for enhanced
pension benefits under any pension plan maintained by the Company, the amount
payable to the employee pursuant to this Plan shall be reduced by the Actuarial
Value of such enhanced pension benefits if the employee is eligible (with or
without such enhanced pension benefits) to receive an immediate pension under
such plan as of his or her date of termination. For purposes of this paragraph
4, the Actuarial Value of any enhanced pension benefits made available to the
employee shall be determined based on the actuarial assumptions and






--------------------------------------------------------------------------------



Exhibit 10.19




methodologies used with respect to the plan to determine liabilities in
accordance with the Statement of Financial Accounting Standards No. 87
(Employers’ Accounting for Pensions) or any amendments thereto or any successor
standards.


5.
Coordination of Separation Pay: To the extent permissible under applicable law,
including Section 409A, separation pay and/or benefits awarded to the employee
shall be reduced by compensation payable to the employee as a result of (a)
other severance or termination payments (other than unpaid vacation) due from
sources other than this Plan; and (b) any payments required by federal, state or
local law in any jurisdiction and/or foreign laws, rules, regulations or
practices, because of the termination of the employee’s employment or any
related notice requirement, including, without limitation, under the W.A.R.N.
Act or any local equivalent, including termination, indemnity, redundancy pay or
pay in lieu of notice.



6.
Mitigation: In the event an employee receiving separation pay and/or benefits
under this Plan obtains employment by another employer during the Severance
Period, the Company reserves the right to reduce the cash separation pay
provided under this Plan by the amount of base cash compensation the individual
receives from such other employer.



7.
Other Benefits:



a. Continuation of Medical/Dental/Vision/Employee Assistance Benefits: If an
eligible employee (and/or his or her dependents) participates in the Medical,
Dental, Vision Care and/or Employee Assistance programs under the Company’s
Master Welfare Benefit Plan (together, the “Benefit Programs”) at the time of
employment termination, the employee (and/or his or her dependents) will be
permitted to continue such participation in the Benefits Programs as provided by
federal law (“COBRA”); provided that the employee timely elects to participate
in such benefits and makes any and all premium payments set forth in this
paragraph 7(a) in such manner as required and acceptable to the Company. For the
Severance Period, the employee may continue participation in such Benefit
Programs by continuing to pay premiums to the Company at the contribution level
in effect for active employees until the earliest to occur of (1) the end of any
Severance Period; (2) the expiration of the maximum required period for
continuation coverage under applicable federal law for which the employee would
be eligible; or (3) when the employee becomes covered by medical, dental and/or
vision plans of another employer or becomes eligible for Medicare. Upon
expiration of the Severance Period, the employee may continue to participate in
the Benefit Programs under COBRA for the remainder of the maximum period for
continuation coverage required under applicable federal law for which the
employee would be eligible by the employee paying premiums to the Company at the
applicable rate for COBRA continuation contributions; provided that to remain
eligible for such period the employee (and/or his or her dependents) must (i)
make any and all premium payments at the full rate applicable for COBRA
continuation contributions, in such manner as required and as acceptable to the
Company; and (ii) submit evidence of non-coverage as the Company may request
from time to time. Continued participation in the Company’s other group welfare
benefit plans will be governed by the terms and conditions of the plans as in
effect when employment terminates, provided that if such plans are amended as to
the group of employees in which the employee was included at the time of
termination, the newer provisions shall apply. Notwithstanding the foregoing, if
and to the extent that providing the benefits under this paragraph 7(a) would
result in the imposition of penalties on the Company or would be included in the
employee’s gross income pursuant to Section 105(h) of the Code, then the portion
of the premium for any such coverage under the Benefit Programs that is
subsidized by the Company will be treated as taxable income to the employee.


b. The Revlon Health Care Flexible Spending Program: If an eligible employee
participates in The Revlon Health Care Flexible Spending Program at the time of
termination, he or she may be eligible to continue participation under the
provision of COBRA, as amended, on an after-tax basis.


c. Outplacement Services: The Company, in its sole discretion, may provide
outplacement services to employees upon termination. There will be no payment in
lieu of outplacement services.
  
d. Other Plans, Policies and Programs: This Plan is not intended to describe the
provisions or administrative practices of any other plan, policy or program. Any
benefits that may be available under any other such plan, policy or program must
be determined solely in accordance with the terms and administrative provisions
of such plan, policy or program, as in effect at the time of termination.


8.
Non-Competition: The non-competition provision of the Employee Agreement shall
remain in effect for the full duration of the period that severance benefits are
awarded under this Plan without regard to the schedule, form or manner of
payment.



9.
Employment Contracts or Other Written Agreements In Effect: If, on the date of
termination, an employment contract or other written agreement between an
eligible employee and the Company is in effect, which sets forth the separation
pay and other benefits payable to such eligible employee upon termination, then,
unless otherwise provided by the terms of such






--------------------------------------------------------------------------------



Exhibit 10.19




written agreement, the eligible employee will be entitled to the greater of the
separation pay and other benefits provided for in such employment contract or
agreement, or the separation pay and other benefits payable in accordance with
this Plan.


10.
Non-Uniform Determinations: The Plan Administrator’s determinations under this
Plan need not be uniform and may be made selectively among the persons who
receive, or are eligible to receive, awards hereunder (whether or not such
persons are similarly situated).



11.
Plan Construction: RCPC has the final authority with respect to the
construction, interpretation and application of the terms of the Plan and the
eligibility for separation pay or other benefits under this Plan. RCPC’s
decisions in all such matters are final and binding. Employees who have
questions with respect to this Plan may contact RCPC’s senior-most Human
Resources executive or his/her designee.



12.
Governing Law: The Plan will be construed, administered and enforced according
to the laws of the State of New York, to the extent not pre-empted by federal
law.





AMENDMENT OR TERMINATION OF PLAN


RCPC reserves the right to amend, modify or terminate this Plan or any portion
of it at any time, including the list of participating employers on Appendix A,
and for any reason, in each case without advance notice to eligible employees
and/or their dependents and/or beneficiaries. Any such action may be effected by
actions of the Board of Directors of RCPC or officers expressly authorized by
the Board. Any such action shall be in writing.


LEGALLY REQUIRED INFORMATION ABOUT THE PLAN


Plan Administrator and Plan Administration


The Plan Administrator is RCPC. RCPC may allocate and assign any of its
responsibilities and duties for the operation and administration of the Plan to
such other person or persons as it determines is appropriate.


The Plan Administrator has complete discretionary authority to interpret the
Plan and determine any and all questions or disputes relating to the Plan,
including but not limited to eligibility for benefits under the Plan. The Plan
Administrator’s decisions regarding the Plan and Plan benefits are final,
conclusive and binding.


The Plan Administrator may be contacted at:


Revlon Consumer Products Corporation
Attention: Chief Human Resources Officer
One New York Plaza
New York, New York 10004
212-527-4000


Agent for Service of Legal Process


Service of legal process may be made to the General Counsel, Revlon Consumer
Products Corporation at the address given below for the Plan Sponsor.


Plan Information


Lead Employer and Plan Sponsor:


Revlon Consumer Products Corporation
One New York Plaza
New York, New York 10004
212-527-4000


A list of the other participating employers may be obtained upon written request
to the Plan Administrator or may be examined, without charge, at the Plan
Administrator’s office.







--------------------------------------------------------------------------------



Exhibit 10.19




Employer Identification Number (EIN): 13-3662953


Plan Name: Revlon Executive Severance Pay Plan


Plan Number: 507


Plan Year
The Plan’s plan year for purposes of maintaining the records of the Plan is the
calendar year.


Type of Plan and Funding
The Plan is a severance pay plan which is intended to constitute an employee
welfare benefit plan under ERISA and is not a qualified plan under the Internal
Revenue Code. The Plan is unfunded. As an unfunded plan all benefits are paid
from the general assets of the Company. No funds are set aside or held in trust
to secure any benefits that may be offered to eligible employees under the Plan.


Governing Law


The Plan and all rights thereunder shall be governed by the laws of the State of
New York, except to the extent preempted by ERISA.


Benefit Claims Procedure


An awarded benefit under the Plan will be paid to you as a matter of course;
accordingly, there is no need to file a claim for Plan benefits with the Plan
Administrator other than completing any administrative forms which may be
required by the Plan Administrator, as well as the release and confidentiality
agreement and the Employee Agreement prescribed by the Company.


If you feel you are entitled to a benefit under the Plan and did not receive it,
you must file a written claim for benefits with the Plan Administrator within
six months of your separation from your employment with the Company. If you
dispute the amount of your benefit under the Plan, you may file a claim with the
Plan Administrator. Benefit claim determinations will be made in accordance with
the terms of the Plan and any administrative procedures adopted under the Plan.


A request for Plan benefits will be considered a claim for Plan benefits, and it
will be subject to a full and fair review. If your claim is wholly or partially
denied, the Plan Administrator will furnish you with a written notice of this
denial. This written notice must be provided to you within 90 days after the
receipt of your claim by the Plan Administrator. In certain circumstances the
Plan Administrator may take an additional 90 days to make its decision if it
notifies you prior to the expiration of the initial 90-day period that it needs
this time, the reasons for this extension and the date by which it expects to
render its benefit determination. You may, but are not obligated to, agree to
any other extension of time for a decision on your claim. The period of time
within which a benefit determination is required to be made will begin at the
time a claim is filed, without regard to whether all the information necessary
to make a benefit determination accompanies the filing.


A written notice of denial of your benefit claim will contain the following
information:


the specific reason or reasons for the adverse determination;


specific reference to those Plan provisions on which the denial is based;


a description of any additional information or material necessary to correct
your claim and an explanation of why such material or information is necessary;
and


a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of your or your beneficiary’s right to
right to file a suit under section 502(a) of ERISA following an adverse benefit
determination on review.


If your claim has been denied, and you wish to submit your claim for review, you
must follow the “Claims Appeal Procedure” described below.







--------------------------------------------------------------------------------



Exhibit 10.19




Claims Appeal Procedure
If your claim for benefits is denied, you or your duly authorized representative
may file an appeal of the adverse determination with the Plan Administrator
which will review your claim and the initial adverse determination. You or your
duly authorized representative must file your appeal of the denial within 60
days after you receive notification that your benefit claim is denied. You will
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. In addition, you will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to your claim for
benefits. A document, record, or other information will be considered “relevant”
to a claim if such document, record, or other information (i) was relied upon in
making the benefit determination; (ii) was submitted, considered, or generated
in the course of making the benefit determination, without regard to whether
such document, record, or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with administrative
processes and safeguards, to the extent required by regulations and other
guidance of general applicability issued by the Department of Labor.


In its review the Plan Administrator will take into account all comments,
documents, records, and other information submitted relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.


The Plan Administrator will review your claim within 60 days after the Plan
Administrator’s receipt of your written request for review of your claim. There
may be special circumstances when this 60-day period may be extended by the Plan
Administrator to up to 120 days after receipt by the Plan Administrator of your
request for review of your claim. You will receive advance written notice of an
extension of the 60-day review period prior to the expiration of the initial
60-day period which will state the reasons for this extension and the date by
which the Plan Administrator expects to render its benefit determination. You
may, but are not obligated to, agree to any other extension of time for a
decision on your appealed claim. The period of time within which a benefit
determination on review is required to be made will begin at the time an appeal
is filed, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing. In the event that the
review period is extended due to your failure to submit information necessary to
decide a claim, the period for making the benefit determination on review will
be suspended from the date on which the notification of the extension is sent to
you until the earlier of 45 days from the date of such notification or the date
on which you respond to the request for additional information. If you do not
provide the requested information, your claim may be denied on appeal. The Plan
Administrator will provide you with written or electronic notice of its decision
on your appealed claim.


If your claim is denied on appeal, the Plan Administrator’s decision on your
claim on appeal will be communicated to you in writing and will contain (i) the
specific reason or reasons for the adverse determination; (ii) reference to the
specific Plan provisions on which the benefit determination is based; (iii) a
statement that you are entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits; and (iv) a statement describing
your right to file a law suit under section 502(a) of ERISA.


If you do not timely utilize the Plan’s benefit claims procedures provided
above, including the claims appeal process, it is possible that any further
legal action you pursue may be dismissed due to your failure to “exhaust” the
Plan’s administrative claims review process.


ERISA Rights Statement


As a participant in the Revlon Executive Severance Pay Plan you are entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974 (ERISA). ERISA provides that all plan participants shall be entitled to:


Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office, all documents
governing the plan, including a copy of the latest annual report (Form 5500
Series) filed with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration, if applicable.


Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including copies of the latest annual
report (Form 5500 Series), if applicable, and any updated summary plan
description. The Plan Administrator may require a reasonable charge for the
copies.







--------------------------------------------------------------------------------



Exhibit 10.19




Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants. No one,
including your employer, or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.


Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
and do not receive them within 30 days, you may file suit in a Federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or Federal court, after following
the claims and appeals process described above in the section entitled “Benefit
Claims Procedure” above. If you fail to fully and timely utilize the Plan’s
administrative claims and appeals process, it is possible that any suit you file
may be dismissed due to your failure to “exhaust” the Plan’s claims and appeals
process. If it should happen that you are discriminated against for asserting
your rights, you may seek assistance from the U.S. Department of Labor, or you
may file suit in a Federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.




Assistance with Your Questions
If you have any questions about this Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


The above statement of your ERISA rights was created by the U.S. Department of
Labor and is required by law. By including the statement of your ERISA rights,
the Plan Administrator, the Company, the plan fiduciaries and their agents make
no representation about the legal accuracy of its content. The statement of your
ERISA rights should in no way be construed as legal advice.




The information in this document is your Summary Plan Description provided in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).


In addition, the benefits provided by this Plan do not create a contract of
employment or confer any right of any person to be retained in the employ of the
Company. Revlon, Inc. and Revlon Consumer Products Corporation reserve the right
to change or discontinue the Plan (and/or these benefits), in whole or in part,
at any time and for any reason, without advance notice to eligible employees
and/or their dependents or beneficiaries.


This document supersedes all earlier descriptions of the Plan and Plan
documents.









--------------------------------------------------------------------------------



Exhibit 10.19






APPENDIX A


Elizabeth Arden, Inc.
North America Revsale Inc.
Realistic Roux Professional Products Inc.
Revlon Consumer Products Corporation
Roux Laboratories, Inc.





